Citation Nr: 0625520	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-06 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus claimed as entitlement to a 
separate 10 percent evaluation for tinnitus for each ear.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from November 1956 to 
August 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the RO, by which the 
RO denied the veteran's claim.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board that 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under pre-June 13, 2003, 
regulations.  VA disagreed with the Court's decision in Smith 
and appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith.  The 
specific claims implicated by the Smith stay were those filed 
prior to June 13, 2003 where a disability rating for tinnitus 
in excess of 10 percent was sought.  On June 19, 2006, the 
Federal Circuit issued a decision in the appeal of Smith v. 
Nicholson, No. 05-7168.  As a consequence of that holding, on 
July 10, 2006, the Secretary rescinded the stay that had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims.  

VA postponed adjudication of the veteran's claim pursuant to 
the Smith stay although the veteran filed his claim of 
entitlement to an increased rating for tinnitus in November 
2003 (i.e. after June 13, 2003).  The veteran's claim, 
therefore, should not have been affected by the Smith stay, 
and the Board issues its apologies to the veteran for the 
delay in the adjudication of this matter.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.87, Diagnostic Code 6260 (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Court has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Herein, the facts are not in dispute.  Resolution of the 
veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The Board finds that the veteran is 
already receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.   

Because no reasonable possibility exists that VCAA notice or 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid an appellant in substantiating a claim).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2005).

Regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-87 (2002)).  The regulations pertaining to the 
evaluation of diseases and injuries of the ears were again 
revised in May 2003, effective June 13, 2003.  See 68 Fed. 
Reg. 25,822 (May 14, 2003).

Effective June 13, 2003, Diagnostic Code 6260 provides a 
single level of disability.

10% Tinnitus, recurrent.

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

Under the current version of the regulation, the maximum 
rating which is available for tinnitus is 10 percent.  Id.

On August 2002 VA audiologic examination, the veteran 
complained of "buzzing" in both ears since service.  He 
indicated significant noise exposure in service.  Following 
service, he reportedly spent 30 years working for the 
Nebraska State Patrol.  He asserted that he used hearing 
protection during his post-service employment when firing 
weapons to maintain certification.  

By November 2002 rating decision, the RO granted service 
connection for tinnitus to which it assigned a 10 percent 
evaluation.  In November 2003, just over a year later, the 
veteran filed a claim for increase arguing entitlement to 
separate 10 percent tinnitus evaluations for each ear.  

The current version of Diagnostic Code 6260 does not allow 
for the assignment of separate 10 percent ratings for 
tinnitus.  Id.

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The Board's decision is 
based on a reading of the regulation.  Because of the absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The benefit sought on appeal 
is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected tinnitus has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Indeed, the veteran appears to have had 
a long career following service.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


